JOHNSON, J.
This action was commenced in the district court of Oklahoma county by plaintiff in error, R. L, Pittman, plaintiff below, against the Oklahoma Natural Gas Company, a corporation, defendant in error, to recover damages for personal injuries received by plaintiff when he fell into an open ditch dug by defendant.
From a judgment for the defendant, plaintiff appeals.
The only question presented by plaintiff in this appeal is that the trial court erred in giving to the jury instruction No. 7.
The record discloses that when the trial judge gave the instructions he asked if there were any requested instructions; that plaintiff requested none, nor saved any exceptions to any of the court’s instructions; that in plaintiff’s motion for a new trial no assignment of error was made to the giving of any instruction.
In Kinney v. Williams, 66 Okla. 167, 168 P. 196, we said that in order to have instructions reviewed exceptions must be saved in manner provided by section 5003, R. L. 1910 (12 O.S.A. §578), and the error in giving same must be assigned in motion for a new trial. And, in Garrett v. Mayor, 202 Okla. 602, 216 P. 2d 965, we said that this court will not review alleged error in refusing an instruction on the trial of a cause, unless the refusal to give such instruction is excepted to at the trial and exception made to appear of record and the objection pointed out in the trial court by motion for new trial.
Judgment affirmed.
HALLEY, V.C.J., and CORN,' GIBSON, DAVISON, O’NEAL, and BINGA-MAN, JJ., concur.